



Exhibit 10.1
 picture2a01.jpg [picture2a01.jpg]
March 2, 2019


George Fotiades
281 Summit Ave.
Summit, New Jersey 07901


Re: Offer of Employment




Dear Mr. Fotiades:


Cantel Medical Corp. is pleased to offer you employment in the position of
President and Chief Executive Officer, based out of our offices in Little Falls,
New Jersey. In this position, you will report to the Board of Directors of
Cantel. It is anticipated that your start date will be March 4, 2019.


In addition to your position as President and CEO, you will continue to serve as
a director on Cantel’s Board of Directors. As you will no longer be deemed an
independent director, you will not serve as a member of any Board committee. In
addition, you will not receive any compensation as a director.
    
Salary
Your starting annual salary will be $850,000, paid bi-weekly (less applicable
taxes, withholdings and deductions). This position is considered exempt from the
overtime provisions of state and federal wage and hour laws.


Management Incentive Compensation Program
In addition, you will be eligible to participate in Cantel’s Management
Incentive Compensation Program (MICP). Your MICP bonus target level will be set
at 100% of your base salary, pro-rated in the first fiscal year according to the
MICP Terms and Conditions. Your MICP bonus for FY2019 will be performance-based
consistent with the MICP metrics applicable to other executive officers of the
Company. A more detailed description of the MICP bonus target is set forth in
the FY2019 Executive Compensation Memo accompanying this letter (the
“Compensation Memo”).


Sign-On Stock Award
Effective as of your start date, you will receive restricted stock units
(“RSUs”) having an aggregate value of $2.6 million based on the closing price of
Cantel stock on the NYSE on the first business day immediately preceding your
start date. One-half of the RSUs will be time-based, vesting over the 3-year
period commencing on the first anniversary of the grant date. The other half
will be performance-based consistent with the performance metrics of the LTI
awards granted to executives in October 2018. The performance-based RSUs will
vest on October 10, 2021. All of the awards are subject to the terms and
conditions of the RSU Agreements covering the LTI grants as well as the
Company’s 2016 Equity Incentive Plan. A more detailed description of the above
stock awards is set forth in the Compensation Memo.


Restricted Stock Units
Subject to formal approval of the Compensation Committee, commencing in October
2019 you will be eligible for annual RSU awards. It is anticipated that the
October 2019 grants will be comprised of both time-based and performance-based
RSUs with an aggregate value of not less than $2.6 million. The
performance-based RSUs will have criteria determined by the Compensation
Committee. The RSU awards will be subject to the terms and conditions of the
related RSUs grant agreement and the 2016 Equity Incentive Plan, as well as any
additional terms and conditions determined by the Compensation Committee.





--------------------------------------------------------------------------------







Group Health Insurance, Paid Time Off, 401K/Profit Sharing and
Retirement Plan and Other
Benefits                                                  
Subject to the eligibility requirements and other terms and conditions of the
various benefits policies and plans, you will enjoy certain additional employee
benefits such as:


•
Group Insurance Plans - including medical, dental, life and long and short-term
disability plans of the Company to the same extent as other executives (subject
to the terms thereof).



•
Health Care and Dependent Care Flexible Spending Account.



•
Additional Life Insurance - In addition to the company-provided life insurance
of one and one-half times your annual earnings (up to a specified maximum), you
will have the option of being reimbursed for additional life insurance of one
times your base salary.



•
Executive Physical - you will receive the details on how to participate from the
Benefits Team.



•
Disability/Long-term Care Insurance - you will be eligible for an allowance of
$7,000/year (in the aggregate) for disability insurance and/or long-term care
insurance.



•
401K/Profit Sharing and Retirement Plan - You will be eligible to participate in
the 401K/Profit Sharing and Retirement Plan upon commencement of employment. If
you do not elect otherwise, you will be automatically enrolled at 3% of your
earnings beginning in your first pay period. If you participate in the Plan,
after completing ninety (90) days of continuous employment, you will be eligible
to begin receiving the company matching contribution, which is currently $.50 on
every dollar up to 6% of your contribution.



•
Paid Time Off - You will be eligible to be paid for PTO days consistent with the
Company’s policy for executives, eight (8) floating holidays (pro-rated in your
first year), and certain company-designated holidays.



•
The Company is currently finalizing an Executive Severance Plan which includes
provisions for severance in the event of a termination without cause, including
in connection with a Change in Control. A current draft of the Plan, which will
be presented to the Compensation Committee and Board of Directors at their
upcoming meetings in March will be provided to you under separate cover.



After you begin employment, you will be provided with additional information
regarding the company’s benefits policies and plans. The company reserves the
right to amend, modify or terminate (in whole or in profit) its benefits
policies and plans.


At-Will Employment and Other Terms and Conditions
If you accept this offer of employment, you agree that your employment will at
all times be at-will, which means that you and the company are both free to
terminate the employment relationship at any time, with or without cause. You
will have no guaranteed or definite period of employment. Although your job
duties, title, compensation rate, benefits and other terms and conditions of
your employment and the company’s various policies, procedures and plans may
change from time to time, the “at-will” nature of your employment may only be
changed in an express written agreement signed by you and a duly authorized
officer of the company. Additionally, as an employee, you will be required to
comply with all applicable rules, policies and procedures of the company,
including, but not limited to, those set forth in the Employee Handbook.


This offer of employment and any subsequent employment by the company are
contingent upon, among other things, the following: receipt of a counter-signed
and dated original of this offer letter and the enclosed Confidentiality,
Non-Solicitation and Inventions Agreement; attainment of satisfactory results
(as determined by the company) on drug screening.





--------------------------------------------------------------------------------







This offer letter supersedes and replaces any and all prior offers and/or
agreements regarding your employment with the company. By accepting this offer,
you acknowledge and agree that you are not relying on any statements, promises
or representations (oral or written) made by any employee, agent or
representative of the company that are not expressly set forth in this letter.
Additionally, by signing this offer letter and accepting this offer of
employment, you represent and warrant that you are not subject to any kind of
non-competition covenant or agreement that would prohibit you from being
employed by the company and/or performing the duties of the position offered to
you in this offer letter.


Acceptance of Offer
If you would like to accept this offer, please counter-sign and date this offer
letter in the spaces provided below and sign and date the enclosed
Confidentiality, Non-Solicitation and Inventions Agreement and return both
original documents to me. Please retain copies for your files. If you have any
questions or require additional time to consider this offer, please do not
hesitate to contact me.






George, we are very excited to have you join Cantel as our President and CEO,
and we look forward to your favorable response!


Sincerely,


CANTEL MEDICAL CORP.




By: _____________________________
Charles M. Diker
Chairman of the Board




I Agree to the Terms and Conditions Set Forth in this Letter:




_________________________________        _____________________
George Fotiades                     Date




Enclosures:
Confidentiality, Non-Solicitation and Inventions Agreement





